United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1872
                                     ___________

Scott Louis Youngbear,                *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa
James McKinney, Acting Director,      *
Iowa Department of Corrections,       *      [UNPUBLISHED]
                                      *
           Appellee.                  *
                                 ___________

                           Submitted: August 24, 1999

                                Filed: August 31, 1999
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Scott Louis Youngbear, an Iowa prisoner, appeals from the final judgment
entered in the District Court1 for the Southern District of Iowa denying his requests for
reconsideration of a prior judgment of the court. For the reasons discussed below, we
affirm.



      1
        The Honorable R. E. Longstaff, United States District Judge for the Southern
District of Iowa.
       Youngbear filed the instant action against prison officials and tobacco product
manufacturers, asserting constitutional and pendent state law claims based on his
allegations that he has been exposed to second-hand smoke in the prison. After the
district court dismissed the action without prejudice, Youngbear filed numerous
unsuccessful motions for reconsideration. He also moved to amend his complaint, but
the district court concluded that the amended complaint failed to state a claim and
denied Youngbear leave to amend. Youngbear promptly moved to amend the
judgment, arguing that the court did not take his complaint seriously; in an order dated
June 18, 1998, the district court summarily denied this motion as well. Youngbear then
moved under Fed. R. Civ. P. 60(b)(4) for relief from the court’s June 18 order, and later
filed an application for a “writ of mandatory injunction.” On February 26, 1999, the
district court denied the Rule 60(b)(4) motion; and noting that it was difficult to discern
what Youngbear was requesting in his application for injunctive relief, the court also
denied the requested relief to the extent Youngbear sought reconsideration of the
court’s prior decision regarding his case, or to void the judgment. It is from this
February 26 order that Youngbear now appeals.

       As Youngbear’s appeal from the denial of his Rule 60(b) motion does not raise
the underlying judgment for review, we are presented only with the question whether
the district court abused its discretion in denying relief. See Sanders v. Clemco Indus.,
862 F.2d 161, 169 (8th Cir. 1988) (standard of review). We conclude the district court
did not abuse its discretion. Youngbear failed to show why the judgment was void, see
Fed. R. Civ. P. 60(b)(4) (providing for relief from void judgment), or why he otherwise
was entitled to relief under Rule 60(b).

      Accordingly, we affirm. See 8th Cir. R. 47A(a). The petition for writ of
injunction is denied.




                                            -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-